      Case 1:09-cv-01714-GHW-RWL Document 332 Filed 06/11/20 Page 1 of 10

                                                                                UUSDC
                                                                                  S D C SSDNY
                                                                                            D N Y
                                                                                DDOCUMENT
                                                                                   OC U ME NT
U NI T E D S T A T E S DI S T RI C T C O U R T                                  EELECTRONICALLY
                                                                                  L E C T R O NI C A L L Y FI    LE D
                                                                                                             FILED
S O U T H E R N DI S T RI C T O F N E W Y O R K                                 DDOC
                                                                                   O C #:#:
                                                                                DDATE
                                                                                   A T E FIFILED:
                                                                                             L E D: 6/ 1 1/ 2 0 2 0

                                                        x
I n r e D E U T S C H E B A N K A G S E C U RI TI E S   :   M ast er Fil e N o. 1: 0 9- c v- 0 1 7 1 4- D A B- R W L
LI TI G A TI O N                                        :
                                                        :   C L A S S A C TI O N
                                                        :
T his D o c u m e nt R el at es T o:                    :   FI N A L J U D G M E N T
                                                        :
          A L L A C TI O N S.                           :
                                                        x
      Case 1:09-cv-01714-GHW-RWL Document 332 Filed 06/11/20 Page 2 of 10



           O n t h e 1 1t h d a y of J u n e, 2 0 2 0, a h e ari n g h a vi n g b e e n h el d b ef or e t his C o urt t o d et er mi n e:

( 1) w h et h er t h e t er ms a n d c o n diti o ns of t h e Sti p ul ati o n of S ett l e m e nt d at e d N o v e m b er 1 1, 2 0 1 9 (t h e

“ Sti p ul ati o n ”) ar e f air, r e as o n a ble a n d a d e q u at e f or t h e settl e m e nt of all cl ai ms ass ert e d b y t he Cl ass

a g ai nst t h e D ef e n d a nts i n t h e c o m pl ai nt n o w p e n di n g i n t his C o u rt u n d er t h e a b o v e c a pti o n (t h e

“ Liti g ati o n ” ), i n cl u di n g t h e r el e as e of t h e R el e as e d P ers o ns, sh o ul d b e a p pr o v e d; ( 2) w h et h er

j u d g m e nt s h o ul d b e e nt er e d dis missi n g th e Liti g ati o n o n t h e m er its a n d w it h pr ej u di c e i n f a v or of t h e

D ef e n d a nts h er ei n a n d as a g ai nst all p ers o ns or e ntiti es w h o are M e m b ers of t h e Cl ass h er ei n w h o

h a v e n ot ti m el y a n d v ali dl y r e q u est e d e x cl usi o n t h er efr o m; ( 3) w h et h er t o a p pr o v e th e Pl a n of

All o c ati o n as a f air a n d r e as o n abl e m et h o d t o all o c at e t h e S ett l e m e nt pr o c e e ds a m o n g t h e M e m b ers

of t h e Cl ass; a n d ( 4) w h et h er a n d i n w h at a m o u nt t o a w ar d f e es a n d e x p e ns es i n c urr e d i n pr os e c uti n g

t his Liti g ati o n t o L e a d C o u ns el a n d/ or Cl ass Pl ai ntiffs. T h e Co urt h a vi n g c o nsi d er e d all m att ers

s u b mitt e d t o it at t h e h e ari n g a n d ot h er wis e; a n d it a p p e ari n g t h at a n oti c e of th e h e ari n g,

s u bst a nti all y i n t h e f or m a p pr o v ed b y t h e C o urt, w as m ail e d t o all i n di vi d u als a n d e ntiti es,
                                                                                                                                           1
r e as o n a bl y i d e ntifi a bl e, w h o p ur c h as e d or ot h er wis e a c q uir e d s e c uriti es i n t h e Cl ass Off eri n gs,       as

s h o w n b y t h e r e c or ds c o m pil e d b y t h e Cl ai ms A d mi nistr at or i n c on n e cti o n wit h its m aili n g of t h e

N oti c e of P e n d e n c y a n d Pr o p os e d S ettl e m e nt of Cl ass A cti o n, at t h e r es p e cti v e a d dr ess es s et f ort h i n

s u c h r e c or ds, a n d t h at a s u m m ar y n oti c e of t h e h e ari n g, s u bst a nti all y i n t h e f or m a p pr o v e d b y t h e

C o urt, w as p u blis h e d p urs u a nt t o t h e Or d er Pr eli mi n aril y A p pr o v i n g S ettl e m e nt a n d Pr o vi di n g f or

N oti c e as s et f ort h i n t h e D e cl ar ati o n of R oss D. M urr a y, a n d t h e S u p pl e m e nt al D e cl ar ati o n of

R oss D . M urr a y; a n d t h e C o urt h a vi n g c o nsi d er e d a n d d et er mi n e d t h e fair n ess a n d r e as o n a bl e n ess o f


1
            “ Cl ass Off eri n gs ” m e a ns t h e 7. 3 5 % N o n c u m ul ati v e Tr ust Pr ef err e d S e c uriti es of D e uts c h e
B a n k C a pit al F u n di n g Tr ust X, a n d/ or t h e 7. 6 0 % Tr ust Pr ef err e d S e c uriti es of D e uts c h e B a n k
C o nti n g e nt C a pit al Tr ust III, p urs u a nt or tr a c e a bl e t o t h e p u bl i c off eri n gs t h at c o m m e n c e d o n or
a b o ut N o v e m b er 6, 2 0 0 7 a n d F e br u ar y 1 4, 2 0 0 8.

                                                                    - 1-
       Case 1:09-cv-01714-GHW-RWL Document 332 Filed 06/11/20 Page 3 of 10



t h e a w ar d of att or n e ys’ f e es an d e x p e ns es r e q u est e d b y L e a d C o u ns el a n d Cl ass Pl ai ntiffs; a n d all

c a pit ali z e d t er ms us e d h er ei n h a vi n g t h e m e a ni n gs s et f ort h a n d d efi n e d i n t h e Sti p ul ati o n.

           N O W, T H E R E F O R E, I T I S H E R E B Y O R D E R E D T H A T:

           1.          T h e C o urt h as j uris di cti o n o v er t h e s u bj e ct m att er of t his Liti g ati o n, t h e Cl ass

Pl ai ntiffs, all Cl ass M e m b ers a n d D ef e n d a nts.

           2.          N oti c e of t h e p e n d e n c y of t his Liti g ati o n as a cl ass a cti o n a n d               of t h e pr o p os e d

S ettl e m e nt w as gi v e n t o all Cl ass           M e m b ers w h o c o ul d b e i d e ntifie d wit h r e as o n a bl e eff ort. T h e f or m

a n d m et h o d of n otif yi n g t h e Cl ass of t h e p e n d e n c y of t his Liti g ati o n as a cl ass a cti o n a n d of t h e

t er ms a n d c o n diti o ns of t h e pr o p os e d S ettl e m e nt m et t h e r e q uir em e nts of R ul e 2 3 of t h e F e d er al

R ul es of Ci vil Pr o c e d ur e, S e cti o n 2 1 D( a)( 7) of t h e S e c uriti es A ct of 1 9 3 3, 1 5 U. S. C. § 7 7 z- 1( a)( 7), as

a m e n d e d b y t h e Pri v at e S e c uriti es Liti g ati o n R ef or m A ct of 1 9 9 5, d u e pr o c ess a n d a n y ot h er

a p pli c a bl e l a w, c o nstit ut e d t h e b est n oti c e pr a cti c a bl e u n d er t h e cir c u mst a n c es a n d c o nstit ut e d d u e

a n d s uffi ci e nt n oti c e t o all i n di vi d u als a n d e ntiti es e ntitl e d t h er et o. N o Cl ass M e m b er is r eli e v e d

fr o m t h e t er ms of t h e S ettl e m e nt, i n cl u di n g t h e r el e as es pr o vi de d f or t h er ei n, b as e d u p o n t h e

c o nt e nti o n or pr o of t h at s u c h Cl ass M e m b er f ail e d t o r e c ei v e a c t u al or a d e q u at e n oti c e.            A f ull

o p p ort u nit y h as b e e n off er e d t o t h e Cl ass M e m b ers t o o bj e ct t o t h e pr o p os e d S ettl e m e nt a n d t o

p arti ci p at e i n t h e h e ari n g t h er e o n.

           3.          T h e S ettl e m e nt is a p pr o v e d as f air, r e as o n a bl e, a d e q u at e, a n d i n t h e b est i nt er ests of

t h e Cl ass. S u bj e ct t o t h e t er ms a n d pr o visi o ns of t h e Sti p ul ati o n a n d t h e c o n diti o ns t h er ei n b ei n g

s atisfi e d, t h e p arti es ar e dir e ct e d t o c o ns u m m at e t h e S ettl e m e n t.

           4.          T h e Liti g ati o n is h er e b y dis miss e d i n its e ntir et y wit h pr ej u di c e ( e x c e pt as t o a n y

i n di vi d u al cl ai m of t h os e P ers o ns w h o h a v e v ali dl y a n d ti m el y re q u est e d e x cl usi o n fr o m t h e Cl ass




                                                                         - 2-
      Case 1:09-cv-01714-GHW-RWL Document 332 Filed 06/11/20 Page 4 of 10



(i d e ntifi ed i n E x hi bit A h er et o )), w it h o ut c osts a s t o D ef e n d a n ts, e x c e pt as a n d t o th e e xt e nt pr o vi d e d

i n t h e Sti p ul ati o n.

           5.         T h e r el e as es a s s et f ort h i n ¶ ¶ 5. 1- 5. 4 of th e Sti p ul ati o n (t h e “ R el e as es ”), t o g et h er wit h

t h e d efi niti o ns c o nt ai n e d i n ¶ ¶ 1. 1- 1. 3 2 r el ati n g t h er et o, ar e e x pr essl y i n c or p or at e d h er ei n i n a ll

r es p e cts. T h e R el e as es ar e eff e cti v e as of t h e Eff e cti v e D at e.

           6.         U p o n t h e Eff e cti v e D at e, Cl ass Pl ai ntiffs a n d e a c h of t h e Cl ass M e m b ers w h o h a v e

n ot ti m el y o pt e d o ut of t h e Cl ass ar e h er e b y p er m a n e ntl y b arr e d a n d e nj oi n e d fr o m t h e ass erti o n,

i nstit uti o n, m ai nt e n a n c e, p ro s e c uti o n, o r e nf or c e m e nt a g ai nst D ef e n d a nts or a n y R el e as e d P ers o ns i n

a n y st at e or f e d er al c o urt or ar b itr al f or u m, or i n t h e c o urt of a n y f or ei g n j uris di cti o n, of a n y a n d all

R el e as e d C l ai ms (i n cl u di n g, wit h o ut li mit ati o n, U n k n o w n Cl ai m s), as w ell as a n y ot h er cl ai ms

arisi n g o ut of, r el ati n g t o or i n c o n n e cti o n wit h, t h e d ef e ns e, s ettl e m e nt, or r es ol uti o n of t h e

Liti g ati o n or t h e R el e as e d Cl ai ms.

           7.         U p o n t h e Eff e cti v e D at e, Cl ass Pl ai ntiffs s h all, a n d e a c h of t he Cl ass M e m b ers s h all

b e d e e m e d t o h a v e, a n d b y o p er ati o n of t his J u d g m e nt sh all h a v e , f ull y, fi n all y an d f or e v er r el e as e d,

r eli n q uis h e d a n d dis c h ar g e d all R el e as e d Cl ai ms a g ai nst t h e R ele as e d P ers o ns. Cl ass Pl ai ntiffs a n d

e a c h Cl ass M e m b er ar e b o u n d b y t his J u d g m e nt, in cl u di n g, wit h o ut li mit ati o n, t h e r el e as e of cl ai ms

as s et f ort h i n t h e Sti p ul ati o n. T h e R el e as e d C l ai ms ar e h er e b y c o m pr o mis e d, s ettl e d, r el e as e d,

dis c h ar g e d a n d dis miss e d as a g ai nst t h e R el e as e d P ers o ns o n t h e me rits a n d with pre ju d ic e b y v irtu e

of t h e pr o c e e di n gs h er e i n a n d t his J u d g m e nt.

           8.         U p o n t h e Eff e cti v e D at e, e a c h of t h e R el e as e d P ers o ns s h all b e d e e m e d t o h a v e, a n d

b y o p er ati o n o f t his J u d g m e nt s h all h a v e , ful ly , fin a lly a n d fo r e v er r el e as e d, r eli n q uis h e d a n d

dis c h ar g e d Cl ass Pl ai ntiffs, e a c h a n d all of t h e Cl ass M e m b ers, a n d L e a d C o u ns el fr o m all cl ai ms

(i n cl u di n g, wit h o ut li mit ati o n, U n k n o w n Cl ai ms) arisi n g o ut of, r el ati n g t o or i n c o n n e cti o n wit h t h e

                                                                      -3-
      Case 1:09-cv-01714-GHW-RWL Document 332 Filed 06/11/20 Page 5 of 10



i nstit uti o n, p ro s e c uti o n, ass erti o n, s ettl e me nt, or res ol uti o n of th e L iti g ati on or th e R el e as e d

D ef e n d a nts’ Cl ai ms.

           9.         N eit h er t his J u d g m e nt, th e S ti p ul ati o n n or a n y of its t er ms a n d p ro vi sio n s, n o r a n y o f

t h e n e g oti ati o ns, dis c ussi o ns, or pr o c e e di n gs c o n n e ct e d wit h it , n or a n y a ct p erf or m e d or d o c u m e nt

e x e c ut e d p urs u a nt t o or i n f urt h era n c e of t h e Sti p ul ati o n or t he S e ttl e m e nt, n or a n y of t h e d o c u m e nts

or st at e m e nts r ef err e d t o t h e r ei n n or a n y p a ym e nt or c o nsi d er at i o n pr o vi d e d f or t h er ei n, s h all b e:

                      ( a)       o ff er e d or r e c ei v e d a g ai nst t h e R el e as e d P ers o ns as e vi d e n c e of or c o nstr u e d

as or d e e m e d t o b e e vi d e n c e of a n y pr es u m pti o n, c o n c essi o n or a d missi o n b y a n y of t h e R el e as e d

P ers o ns wit h r es p e ct t o t h e tr ut h of a n y f a ct all e g e d b y t h e Class Pl ai ntiffs or t h e v ali dit y of a n y

cl ai m t h at h as b e e n or c o ul d h a v e b e e n ass ert e d i n t his Liti g ati o n, or t h e d efi ci e n c y of a n y d ef e ns e

t h at h as b e e n or c o ul d h a v e b e e n ass ert e d i n t his Liti g ati o n or of a n y li a bilit y, n egli g e n c e, f a ult or

wr o n g d oi n g of t h e R el e as e d P ers o ns;

                      ( b)       off er e d or r e c ei v e d a g ai nst t h e R el e as e d            P ers o ns as e v i d e n c e of            a

pr es u m pti o n, c o n c essi o n or a d m issio n of a n y f a ult, misr e pr es e nt ati o n or o missi o n wit h r es p e ct t o a n y

st at e m e nt or writt e n d o c u m e nt a p pr o v e d or m a d e b y a n y of t h e R e l e as e d P ers o ns;

                      ( c)       off er e d or r e c ei v e d a g ai nst t h e R el e as e d            P ers o ns as e vi d e n c e of             a

pr es u m pti o n, c o n c essi o n or a d mi ssi o n wit h r es p e ct t o a n y li a bilit y, n e gli g e n c e, f a ult o r wr o n g d oi n g,

or i n a n y w a y r ef err e d t o f or a n y ot h er r e aso n as a g ai nst a n y o f t h e R el e as e d P ers o ns, i n a n y ot h er

ci vil, cri m i n al or a d mi nistr ati v e a cti o n or pr o c e e d i n g, ot h er th a n s u c h pr o c e e di n gs as m a y b e

n e c ess ar y t o eff e ct u at e t h e pr o vi si o ns of t h e S ti p ul ati o n; pr o v i d e d, h o w e v er, t h at t h e R el e as e d

P ers o ns m a y r ef er t o it t o eff e ct u at e t h e li a bilit y pr ot e cti o n gr a nt e d t h e m h er e u n d er;




                                                                      -4-
       Case 1:09-cv-01714-GHW-RWL Document 332 Filed 06/11/20 Page 6 of 10



                      ( d)       c o nstr u e d a g ai nst t h e R el e as e d P ers o ns as a n a d missi o n or c o n c e ssi o n t h at t h e

c o nsi d er ati o n t o b e gi v e n h er e u n d er r e pr es e nts t h e a m o u nt w hi c h c o ul d b e or w o ul d h a v e b e e n

r e c o v er e d aft er tri al; or

                      ( e)       c o nstr u e d as or r e c ei v e d i n e v i d e n c e as a n a d missi o n, c o n c essi o n or

pr es u m pti o n a g ai n st Cl ass Pl ai ntiffs o r a n y o f t h e Cl ass M e m b er s t h at a n y of t h eir cl ai ms ar e wit h o ut

m erit, or t h at a n y d ef e ns es ass ert e d b y t h e R el e as e d P ers o ns h a v e a n y m erit o r t h at d a m a g es

r e c o v er a bl e u n d er t h e c o m pl ai nt w o ul d n ot h a v e e x c e e d e d t h e S ettl e me nt F u n d.

           1 0.       N ot wit hst a n di n g t h e p ro v isi o ns o f t h e pr e c e di n g p ar a gr a p h, t h e R el e as e d P ers o ns m a y

fil e t h e Sti p ul ati o n a n d/ or t his J u d g m e nt i n a n y a cti o n t h at m ay b e br o u g ht a g ai nst t h e m i n or d er t o

s u p p ort a d ef e ns e, cl ai m or c o u nt er cl ai m b as e d o n pri n ci pl es of r es j u di c at a, c oll at er al est o p p el,

r el e as e, g o o d f ait h s ettl e m e nt, j u d g m e nt b ar or r e d u cti o n or a n y ot h er t h e or y of cl ai m pr e cl usi o n or

iss u e pr e cl usi o n or si mil ar d ef e ns e or c o u nt er cl ai m.

           1 1.       T h e C o urt fi n ds t h at D e uts c h e B a n k, o n b e h alf of all D ef e n d a nts , h as s atisfi e d its

fi n a n ci al o bli g ati o ns u n d er th e Sti p ul ati o n b y p a yi n g or c a usi n g t o b e p ai d $ 1 8, 5 0 0, 0 0 0 t o t h e

S ettl e m e nt F u n d a n d s h all n ot b e s u bj e ct to a n y li a bilit y wit h res p e ct t o t h e all o c ati o n or distri b uti o n

of t h e S ettl e m e nt F u n d.

           1 2.       T h e C o urt fi n ds a n d c o n cl u d es t h at t h e Cl ass Pl ai ntiffs, L e a d C o u ns el, D ef e n d a nts

a n d c o u ns el t o t h e D ef e n d a nts h a v e c o m pli e d wit h e a c h r e q uir e m ent of R ul e 1 1 of th e F e d er al R ul es

of C i vil Pr o c e d ur e i n c o n n e cti o n wit h t h e i nstit uti o n, pr os e c ut i o n, d ef e ns e, a n d / or s ettl e m e nt of this

Liti g ati o n.

           1 3.       A n y Pl a n of All o c ati o n s u b mitt e d b y L e a d C o u ns el or a n y or d er e n t er e d r e g ar di n g

a n y att or n e ys’ f e e a n d e x p e ns e a p pli c ati o n or a p pli c ati o n b y Cl ass Pl ai ntiffs p urs u a nt t o 1 5 U. S. C.

§ 7 7 z- 1( a)( 4) i n c o n n e cti o n wit h th eir r e pr es e nt ati o n of t h e Cl a ss s h all i n n o w a y dist ur b o r af fe ct t his

                                                                      -5-
      Case 1:09-cv-01714-GHW-RWL Document 332 Filed 06/11/20 Page 7 of 10



J u d g m e nt a n d s h all b e c o nsi d er e d s e p ar at e fr o m t his J u d g m e nt. S e p ar at e or d ers s h all b e e nt er e d

r e g ar di n g a p pr o v al of a pl a n of all o c ati o n a n d L e a d C o u ns el’s a p pli c ati o n f or a n a w ar d of att or n e ys ’

f e es a n d e x p e ns es (i n cl u di n g Cl as s Pl ai ntiffs’ a p pli c ati o n f or a n a m o u nt p urs u a nt t o 1 5 U. S. C.

§ 7 7 z- 1( a)( 4) i n c o n n e cti o n wit h t h e ir r e pr es e nt ati o n of t h e Cl ass).

           1 4.       A n y a p p e al or a n y c h all e n g e aff e cti n g t h e a p pr o v al of: ( a) t h e Pl a n of All o c ati o n

s u b mitt e d b y L e a d C o u ns el; a n d/ or ( b) t h e C o urt’s a p pr o v al of a n y att or n e ys’ f e e a n d e x p e ns e

a p pli c ati o ns s h all i n n o w a y dist ur b or aff e ct t h e fi n alit y of t h e ot h er pr o visi o ns of t his J u d g m e nt n or

t h e Eff e cti v e D at e of t h e S ettl e m e nt.

           1 5.       J uris di cti o n is h er e b y r et ai n e d o v er t h e D ef e n d a nts, t h e Cl ass Pl ai ntiffs a n d t h e Cl ass

M e m b ers f or all m att ers r el ati n g t o t h e a d mi nistr ati o n, i nt er pr et ati o n, eff e ct u ati o n or e nf or c e m e nt of

t h e Sti p ul ati o n a n d t his J u d g m e nt.

           1 6.       I n t h e e v e nt t h at t h e S ettl e m e nt d o es n ot b e c o m e Eff e cti v e i n ac c or d a n c e wit h t h e

t er ms of t h e Sti p ul ati o n, ¶ ¶ 8. 5, 8. 6 a n d 8. 7 of t h e Sti p ul ati o n s h all a p pl y a n d t his J u d g m e nt s h all b e

r e n d er e d n ull a n d v oi d t o t h e e xt e nt pr o vi d e d b y a n d i n a c c or d an c e wit h t h e Sti p ul ati o n a n d s h all b e

v a c at e d a n d m a y n ot b e i ntr o d u c e d as e vi d e n c e or r efl e ct e d i n a n y a cti o n or pr o c e e di n g b y a n y

p ers o n or e ntit y, a n d e a c h p art y s h all b e r est or e d t o his, h er or its r es p e cti v e p ositi o n as it e xist e d

pri or t o S e pt e m b er 2 3, 2 0 1 9.

           1 7.       Wit h o ut f urt h er or d er of t h e C o ur t, t h e p arti es m a y a gr e e t o r eas o n a bl e e xt e nsi o ns of

ti m e t o c arr y o ut a n y of t h e pr o visi o ns of t h e Sti p ul ati o n.

           1 8.       D ef e n d a nt h as pr o vi d e d n otifi c ati o n t o all a p pr o pri at e f e d er al a n d st at e offi ci als

r e g ar di n g t h e S ettl e m e nt as r e q uir e d b y 2 8 U. S. C. § 1 7 1 5.

           1 9.       T h e C o urt h as c o nsi d er e d t h e o bj e cti o n fil e d b y Ri c h ar d D. A g a y , a n d fi n ds t h at it is

wit h o ut m erit f or all t h e r e as o ns s et f ort h i n t h e R e pl y M e m or a n d u m of L a w i n F urt h er S u p p ort of

                                                                      - 6-
       Case 1:09-cv-01714-GHW-RWL Document 332 Filed 06/11/20 Page 8 of 10



Cl ass Pl ai ntiffs’ M oti o n f or Fi n al A p pr o v al of S ettl e m e nt a n d A p pr o v al of P l a n of A ll o c ati o n a n d f or

a n A w ar d of Att or n e ys’ F e es a n d E x p e ns es a n d a n A w ar d t o Cl ass Pl ai ntiffs P urs u a nt t o 1 5 U. S. C.

§ 7 7 z- 1( a)( 4), a n d i n R es p o ns e t o O bj e cti o n, fil e d J u n e 4, 2 0 2 0. I n p arti c ul ar, t h e C o urt fi n ds t h at:

(i) t h e d el a y i n d eli v eri n g t h e N oti c e a n d Pr o of of Cl ai m t o Mr . A g a y w as n ot d u e to a n y a ct or

o missi o n b y Cl ass Pl ai ntiffs, D e f e n d ants, t h eir c o u ns el, or t h e Cl ai ms A d mi nistr at or; (ii) Mr. A g a y

r e d e e m e d his 7. 6 0 % P r ef err e d S e c u riti es o n F e br u ar y 2 0, 2 0 1 8 f or $ 2 5. 0 0 p er s e c urit y a n d t h er ef or e

h as n o st at ut or y d a m a g es u n d er t h e S e c uriti es A ct o f 1 9 3 3, a n d his r e c o g ni z e d l oss u n d er t h e Pl a n of

All o c ati o n is z er o; a n d (iii) t h e r el e as e b y t h e Cl ass Pl ai ntif fs a n d t h e Cl ass of all R el e as e d

Cl ai ms p r o p erl y a p pli es t o all Cl ass M e m b ers                a n d is n ot o v er br o a d.         F u rt h e r m o r e, a s

st at e d      on the           r e c or d       d u ri n g t h e    June        1 1,     2020        c o n f e r e n c e, t h e        C o u rt

u n d e r st a n d s t h e A g a y o bj e cti o n t o h a v e b e e n wit h d r a w n.

            2 0.        T h er e is n o j ust r e aso n for d el a y in t h e e ntr y of this J u d g m e nt a n d i m m edi at e e ntr y b y

t h e Cl er k of t h e C o urt is e x pr essl y dir e ct e d.



            T h e Cl er k of C o urt is dir e ct e d t o t er mi n at e all p e n di n g m oti o ns, a dj o ur n all d e a dli n es, a n d

cl os e t his c as e.

D A T E D: _ _J _u _n e_ _1_1,_ _2_0_2_0_ _ _ _ _ _              _______________________________________
                                                                 T H E H O N O R A B L E G R E G O R Y H. W O O D S
                                                                 U NI T E D S T A T E S DI S T RI C T J U D G E




                                                                     - 7-
CCase
  a s e 1:1:09-cv-01714-GHW-RWL
           0 9- c v- 0 1 7 1 4- G H W- R W L DDocument
                                               o c u m e nt 3 332
                                                              2 5- 1 Filed
                                                                      Fil e d06/11/20
                                                                              0 6/ 0 4/ 2 0 Page
                                                                                             P a g e91ofof10
                                                                                                           2




                              E X HI BI T A
C a s e 1:
Case       0 9- c v- 0 1 7 1 4- G H W- R W L Document
        1:09-cv-01714-GHW-RWL                D o c u m e nt 3332
                                                              2 5- 1 Filed
                                                                       Fil e d06/11/20
                                                                               0 6/ 0 4/ 2 0 Page
                                                                                              P a g e102 of
                                                                                                         of 10
                                                                                                            2



                                             E X HI BI T A
                      I n r e D e uts c h e B a n k A G S e c uriti es Liti g ati o n,
                       M ast er Fil e N o. 1: 0 9 -c v -0 1 7 1 4 -G H W -R W L




           I N DI VI D U A L S W H O H A V E V A LI D L Y A N D TI M E L Y
               R E Q U E S T E D E X C L U SI O N F R O M T H E C L A S S


    1. Eri c P. Alt e n b er n d
    2. J e a n n e C ar d a
    3. M aril y n L a g o
    4. B ett y E. Cr a n e
